—In a special proceeding pursuant to CPLR 5239 to determine adverse claims, Alexander J.D. Greeley and Port and Dock Store Corp. appeal from an order of the Supreme Court, Queens County (Risi, J.), entered April 7, 1993, which provided that the rights of the petitioners in the subject cooperative shares and proprietary leases were superior to those of the appellants.
Ordered that the order is affirmed, with costs.
Prior to the amendment of UCC 9-304 (1), a security interest in cooperative corporation shares and concomitant proprietary leases could be effectuated by either the filing of a UCC-1 financing statement or by the secured party taking possession of the subject shares (see, Matter of State Tax Commn. v Shor, 43 NY2d 151, 158; UCC former 9-304 [1]). Thus, since the petitioner’s UCC-1 filing predated the perfection by the appellants of their judgment liens, the rights of the petitioners were superior to those of the appellants. Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.